Name: Commission Regulation (EEC) No 1199/89 of 3 May 1989 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for processing within the Community and amending Regulation (EEC) No 3815/87
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 123/ 16 Official Journal of the European Communities 4. 5 . 89 COMMISSION REGULATION (EEC) No 1199/89 of 3 May 1989 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for processing within the Community and amending Regulation (EEC) No 3815/87 THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal f), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Article 7 (3) thereof, Article 1 1 . The following approximate quantities of beef shall be put up for sale for processing within the Community : Bone-in hindquarters :  860 tonnes of bone-in beef held by the Belgian intervention agency and bought in before 1 June 1987,  3 000 tonnes of bone-in beef held by the German intervention agency and bought in before 1 April 1987, Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies (3), as amended by Regulation (EEC) No 1809/87 (4), has provided for the possibility of applying a two-stage procedure when selling beef from intervention stocks ;  2 000 tonnes of bone-in beef held by the Irish intervention agency and bought in before 1 January 1988. Whereas certain intervention agencies hold substantial stocks of intervention meat ; whereas certain quantities of hindquarters were put up for sale by Commission Regulation (EEC) No 3815/87 (% as last amended by Regulation (EEC) No 3054/88 (6), whereas an extension of the period of storage should be avoided on account of the ensuing high costs ; whereas, in the present market situation, there are outlets for such meat for processing in the Community ;  3 000 tonnes of bone-in beef held by the Dutch intervention agency and bought in before 1 February 1987 ; 2. The intervention agencies referred to in paragraph 1 shall sell first the meat which has been stored the longest. 3 . The sales shall be conducted in accordance with the provisions of Regulations (EEC) No 2539/84, (EEC) No 569/88 , (EEC) No 2182/77 and this Regulation . 4. The qualities and the minimum prices referred to in Article 3 ( 1 ) of Regulation (EEC) No 2539/84 are given in Annex I hereto. 5. Only those tenders shall be taken into consideration which reach the intervention agencies concerned no later than 12 noon of 10 May 1989 . 6 . Particulars relating to the quantities and the places where the products are stored may be obtained by interested parties at the addresses given in Annex II . Whereas such sales should be made in accordance with Commission Regulations (EEC) No 2539/84, (EEC) No 569/88 C), as last amended by Regulation (EEC) No 1045/89 (8) and (EEC) No 2182/77 (9), as last amended by Regulation (EEC) No 3988/87 (10) subject to certain special exceptions on account of the particular use to which the products in question are to be put ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, (') OJ No L 148, 28 . 6. 1968, p. 24. (2) OJ No L 61 , 4. 3 . 1989, p. 43 . Article 2 1 . Notwithstanding Article 3 ( 1 ) and (2) of Regulation (EEC) No 2182/77, the tender or application to purchase : (a) shall be valid only if presented by a natural or legal person who, for at least 12 months, has been engaged in the processing of products containing beef and who is entered in a public register of a Member State ; (3) OJ No L 238, 6. 9. 1984, p. 13 . 0 OJ No L 170, 30 . 6. 1987, p. 23 . (Ã  OJ No L 357, 19 . 12. 1987, p . 24. ( «) OJ No L 272, 4. 10 . 1988, p. 19 . f) OJ No L 55, 1 . 3 . 1988, p . 1 . (8) OJ No L 111 , 22. 4. 1989, p. 12. ( ») OJ No L 251 ,. 1 . 10 . 1977, p. 60. Pi OT No L 376. 31 . 12. 1987, o. 31 . 4. 5. 89 Official Journal of the European Communities No L 123/ 17 2. The security provided for in Article 5 (3) (a) of Regulation (EEC) No 2539/84 shall be ECU 200 per 100 kilograms for bone-in hindquarters . Article 4 For the purpose of this Regulation, 100 kilograms of bone-in hindquarters equals 64 kilograms of boneless meat after removal of the fillet and the striploin. Article 5 Regulation (EEC) No 3815/87 is hereby amended as follows : 1 . the fourth and fifth indents of Article 1 ( 1 ) are deleted ; 2. in Annex I, the qualities and relevant prices relating to 'Belgique/Belgie' and 'Nederland' are deleted ; 3. in Annex II, the addresses for 'Belgique/Belgie' and 'Nederland' are deleted. (b) must be accompanied by :  a written undertaking by the applicant to process the meat purchased into products specified in Article 1 ( 1 ) of Regulation (EEC) No 2182/77 within the period referred to in Article 5 ( 1 ) of the abovementioned Regulation,  a precise indication of the establishment or establishments where the meat which has been purchased will be processed. 2. The applicants referred to in paragraph 1 may instruct an agent to take delivery, on their behalf, of the products which they purchase . In this case the agent shall submit the tenders or applications to purchase of the purchasers whom he represents. 3 . The purchasers and agents referred to in the foregoing paragraphs shall maintain and keep up to date on accounting system which permits the destination and use of the products to be ascertained with a view particularly to checking to ensure that the quantities of products purchased and manufactured tally. Article 3 1 . The security provided for in Article 5 ( 1 ) of Regulation (EEC) No 2539/84 shall be ECU 10 per 100 kilograms. Article 6 This Regulation shall enter into force on 10 May 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 May 1989 . For the Commission Ray MAC SHARRY Member of the Commission No L 123/ 18 Official Journal of the European Communities 4. 5. 89 ANEXO I  BILAG I ANHANG /  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I ANNEX I ANNEXE I ALLEGATO I  BIJLAGE I ANEXO I Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Estado-membro Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten Produtos Cantidades (toneladas) MÃ ¦ngde (tons) Mengen (Tonnen) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Quantities (tonnes) QuantitÃ ©s (tonnes) QuantitÃ (tonnellate) Hoeveelheid (ton) Quantidade (toneladas' Precio minimo expresado en ecus por tonelada Mindstepriser i ECU/ton - Mindestpreise, ausgedrÃ ¼ckt in ECU/Tonne Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ  Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ Minimum prices expressed in ecus per tonne Prix minimaux exprimÃ ©s en ecus par tonne Prezzi minimi espressi in ECU per tonnellata Minimumprijzen uitgedrukt in ecu per ton PreÃ §o mÃ ­mimo espresso em ecus por tonelada Cuartos traseros con hueso  Bagfjerdinger, ikke udbenet  Hinterviertel mit Knochen  Ã ÃÃ ¯Ã Ã ¸Ã ¹Ã ± Ã Ã ­Ã Ã ±Ã Ã Ã ± Ã ¼Ã · Ã ±ÃÃ ¿Ã Ã Ã µÃ Ã ¼Ã ­Ã ½Ã ±  Unboned hindquarters Quartiers arriere avec os  Quarti posteriori non disossati  Achtervoeten met been  Quartos traseiros com osso Belgique/BelgiÃ «  Quartiers arriÃ ¨re, provenant de : Achtervoeten, afkomstig van : CatÃ ©gorie A / Categorie A 860 2 000 Bundesrepublik Deutschland  Hinterviertel, stammend von : Kategorie A, Klassen U und R, Kategorie C, Klassen U und R 3 000 2 000 Ireland  Hindquarters, from : Category C 2 000 2 000 Nederland  Achtervoeten, afkomstig van : I Categorie A 3 000 2 000 4. 5 . 89 Official Journal of the European Communities No L 123/ 19 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o BELGIQUE/BELGIÃ  : Office belge de l'Ã ©conomie et Belgische Dienst voor Bedrijfs ­ de l'agriculture leven en Landbouw rue de TrÃ ªves 82 Trierstraat 82 1040 Bruxelles 1040 Brussel TÃ ©l . 02 / 230 17 40, tÃ ©lex 24076 OBEA BRU B, 65567 OBEA BRU B, tÃ ©lÃ ©fax 02 / 230 25 33 BUNDESREPUBLIK DEUTSCHLAND Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM) Referat 313  Adickesallee 40 D-6000 Frankfurt am Main 18 Tel . (06 1 1 ) 55 04 61 / 55 05 41 , Telex 41 1 156 / 41 1 727 Tel . 0 69 / 15 64(0) 7 04 / 7 05, Telefax 069-1 564 651 , Teletext 6 990 732 IRELAND : Department of Agriculture and Food Agriculture House Kildare Street Dublin 2 Tel. (01 ) 78 90 11 , ext. 22 78 Telex 4280 and 5118 NEDERLAND : Ministerie van Landbouw en Visserij Voedselvoorzieningsin- en verkoopbureau (VIB) Burg. Kessenplein 3 Postbus 960 6430 AZ Hoensbroek Tel . 045 / 23 83 83, telefax 045 / 22 27 35, telex 56396